DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
	Claims 1-3 and 8-10 are allowed, with claim 1 being the independent claim. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 1 (and the depending claims thereof) under 35 U.S.C. 103 as being unpatentable over Klaiman in view of Zhang has been withdrawn in light of the amendments to independent claim 1 as well as Applicant’s remarks submitting that the combination of cited prior art references does not teach or suggest the limitations of the method of determining a correlation between multiple slices of medical imaging data, where one (or more) slice includes an enhancement by a contrast agent and another separate slice (or more than one slice) does not include an enhancement by a contrast agent, integrating the contrast-enhanced slice(s) and the non-contrast-enhanced slice(s) to produce a multi-channel set of images, inserting the multi-channel set of images into a machine-learning algorithm for determining correlation between the slices, and receiving from the machine-learning algorithm a map of likelihoods that a medical instrument is present in various spatial areas of the contrast-enhanced slice(s) and another separate map of likelihoods that a medical instrument in present in the various spatial areas of the non-contrast-enhanced slice(s). 


Title of the Invention
	The title of the invention has been changed, as per MPEP 606, to be more descriptive of the invention, as indicated on the Bib Data Sheet. 

Conclusion
	Claims 1-3 and 8-10 are allowed, with claim 1 being the independent claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793